This is an appeal by defendants from a judgment entered in the county of Tompkins upon a verdict of a jury rendered in favor of the plaintiffs against the defendants. The action was brought to recover damages for fraud and deceit, it being alleged that the defendants, as principal and agent, induced plaintiffs to purchase certain real property on which were located certain wells, the water of which was contaminated. The court properly submitted to the jury all of the questions of actionable fraud as questions of fact and the verdict is amply supported by the evidence. The judgment and order appealed from should be affirmed. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ.